Response to Arguments
Applicant's arguments filed 07 APR 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
Independent Claim 1 and 23

The Examiner rejected Independent Claims 1 and 23 under 35 U.S.C. §102 as anticipated by Zhang.

Zhang fails to teach or suggest “a vector-matrix multiplier adapted to ... compute a set of partial products by vector-matrix multiplication of the weight matrix and the activation vector,” “a vector processor adapted to receive one or more input vector including the set of partial products from one or more vector source including the vector matrix multiplier and perform one or more vector functions on the one or more input vector to yield an output vector,“ and a “programmable controller device operatively coupled to the vector processor...,” as claimed.

Zhang describes a Tensor Processing Unit (TPU) that includes a grid of multiply-and- accumulate (MAC) units. (p. 1, top of second column; Fig. 1b.) These TPU units are used to perform matrix multiplication and convolution operations. (§3.2.) In particular, each weight in a DNN is loaded to exactly one MAC unit. (§5.) Accordingly, and as shown in the inset of Fig. 1b, each MAC unit multiplies a single weight (wij) with a single input activation (aij) and outputs a partial sum of this multiplication with other such multiplications. Zhang further describes fault tolerance solutions “FAP [(fault-aware pruning) algorithm] and FAP+T [(fault- aware pruning plus retraining) algorithm], [which] are application-aware[, because] the underlying DNN architecture [is modified] using pruning and re-training to adapt to faults in the TPU.” (§2 and §5.2.)

The Examiner draws an analogy between a “MAC Unit” of Zhang and Applicant’s claimed “vector-matrix multiplier,” and between the “‘MAC Units’ that output to a vector of accumulators” of Zhang and Applicant’s claimed “vector processor.” (OA at p. 4.) In addition, the Examiner refers to the “application-aware” nature of the FAP and FAP+T algorithms of Zhang and contends that “[t]he TPU [of Zhang] is controlled programmatically.” (OA at p. 19.) The Examiner appears to also contend that this shows Applicant’s claimed “programmable controller operatively coupled to the vector processor.” (OA at pp. 4, 5, 19, and 20.) Applicant respectfully disagrees.

At most, the cited portions of Zhang refer to a grid of multiply-and-accumulate (MAC) units that output partial sums to each other and to accumulators. This does not disclose or suggest the claimed “vector-matrix multiplier adapted to ... compute a set of partial products by vector-matrix multiplication of the weight matrix and the activation vector,” and “a vector processor adapted to receive one or more input vector including the set of partial products from one or more vector source including the vector matrix multiplier and perform one or more vector functions on the one or more input vector to yield an output vector,“ as required by Applicant’s claims. To the extent that the MAC units outputting to accumulators of Zhang are analogous to Applicant’s claimed “vector processor,” the MAC units and accumulators of Zhang receive partial sums and do not “receive one or more input vector including the set of partial products.” Also, to the extent that a MAC unit of Zhang is analogous to Applicant’s claimed “vector-matrix multiplier,” the MAC unit computes a partial sum and does not “compute a set of partial products by vector-matrix multiplication.”

	The prior art is a tensor processor.
	Mathematically, vectors are rank 1 tensors (scalars are rank 0, vectors are rank 1, mxn matrices are rank 2, and there are rank 3 and above tensors).
	Not all the multiplications are performed at the same time, so there are partial products. Note that Applicant argued:

At most, the cited portions of Zhang refer to a grid of multiply-and-accumulate (MAC) units that output partial sums to each other and to accumulators. This does not disclose or suggest the claimed “vector-matrix multiplier adapted to ... compute a set of partial products…

	Applicant’s reference to the “multiply and accumulate” units is a party admission that products are produced. The fact that multiple units are required shows that multiple products are performed to process the vectors.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Additionally, the cited portions of Zhang refer to “FAP and FAP+T algorithms” to be used by the TPU of Zhang. This does not disclose or suggest the claimed “programmable controller device operatively coupled to the vector processor...” One of ordinary skill in the art would understand that a programmable controller device is a hardware component. Zhang is entirely silent regarding such a hardware component included on a neural core device.

Accordingly, Zhang does not teach or suggest “a vector-matrix multiplier adapted to ... compute a set of partial products by vector-matrix multiplication of the weight matrix and the activation vector,” “a vector processor adapted to receive one or more input vector including the set of partial products from one or more vector source including the vector matrix multiplier and perform one or more vector functions on the one or more input vector to yield an output vector,“ and a “programmable controller device operatively coupled to the vector processor...,” as claimed.

In light of the above remarks, Applicant respectfully submits that the rejections of Independent Claims 1 and 23 should be withdrawn and these claims should be deemed allowable over the prior art of record.

	Applicant claimed and argued a “programmable controller device is a hardware component”. Such a thing is cannot be entirely hardware…it is programmable. In fact, in such a device, all relevant operations could be conducted by the program.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Claim 21

The Examiner rejected Claim 21 under 35 U.S.C. §102 as anticipated by Zhang. However, Zhang does not disclose or suggest “providing the result to the activation memory simultaneously storing the activation vector and the result,” as claimed.

The Examiner compares “the output of one layer go[ing] to the next” in the Fig. 1b of Zhang with Applicant’s claimed “activation memory.” (OA at p. 22.) Thus, the Examiner appears to also contend that the output of a TPU of Zhang is Applicant’s claimed “activation memory.” Applicant respectfully disagrees.

At most, Fig. 1b. of Zhang shows MAC units in a TPU receiving inputs from an activation memory, and the output of the MAC units appear to be input to other MAC units or to accumulators. This does not disclose or suggest the claimed “providing the result to the activation memory simultaneously storing the activation vector and the result.” To the extent that the activation memory in Zhang is analogous to Applicant’s claimed “activation memory,” Zhang’s activation memory is not provided any “result.” In addition, the output or input of MAC units of Zhang cannot be compared with Applicant’s claimed “activation memory,” because the output or input of the MAC units do not simultaneously store an “activation vector” and a “result.”

Accordingly, Zhang does not teach or suggest “providing the result to the activation memory simultaneously storing the activation vector and the result,” as claimed.

In light of the above remarks, Applicant respectfully submits that the rejections of Independent Claim 21 should be withdrawn and this claim should be deemed allowable over the prior art of record.

	Zhang, et al., page 3, left column, first full paragraph recites:

3.2. DNN Acceleration on TPU Figure 1b shows a block-diagram of the TPU architecture, at the heart of which is a systolic array containing N X N MAC units that is used to perform the computationally expensive matrix multiplication and convolution operations. To understand how, consider a fully-connected layer with N input neurons and N output neurons, and consequently an N X N weight matrix. The weight matrix is first loaded into the systolic array, with weight wi,j being loaded into the MAC in row j and column i, which we refer to as MAGi,j.

Note that the matrix of MAC units applies to individual layers. As the output of one layer goes to the next, it goes through the next layer’s “activation memory”, as shown in Zhang, et al., page 2, Figure 1(b).
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
Dependent Claims 2-20 and 22

In addition to the specific grounds discussed above and in light of the remarks regarding Independent Claims 1 and 21, Applicant respectfully submits that Dependent Claims 2-20 and 22 should be deemed allowable over the prior art of record at least by virtue of depending from an allowable base claim.

	Applicant’s arguments regarding independent claims 1 and 21 were unpersuasive. Therefore, there is no novel and nonobvious matter that may be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.








Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
10 MAY 2022